Citation Nr: 0425527	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  00-03 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1965.  

This appeal arises from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied entitlement to 
service connection for several disabilities.  In his 
substantive appeal the veteran limited his appeal to the 
issue of service connection for post-traumatic stress 
disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim to the RO in February 2001.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
Court in Stegall v. West, 11  Vet. App. 268 (1998) held that 
a remand by the Board confers on the veteran as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  

As was noted in the previous remand the veteran was not 
engaged in combat in service.  He contends that his PTSD 
resulted from a stressful parachute jump in Taiwan.  The 
veteran stated there were several deaths and injuries.  The 
Battalion History verified the veteran's unit was involved in 
a parachute jump in Taiwan.  No details of any causalities 
were included in the report.  The RO contacted the NPRC for 
verification of any casualties.  NPRC responded and 
instructed the RO to contact the National Archives.  A letter 
to the National Archives in February 2003 yielded copies of 
the Morning Reports for Operation Sky Soldier.  The operation 
was not completed on the first day due to high winds in the 
drop zone.  There were causalities on the first day, a broken 
left leg with a possible back injury, a broken upper left 
arm.  The unit returned the next day to complete the mission.  

The events, a hazardous jump claimed by the veteran have been 
verified, although there is no verification of any deaths 
during the operation.  Although the RO arranged for the 
veteran to be examined by a psychiatrist in January 2004 
there is no indication in psychiatrist report that he was 
informed of the events which occurred in service, as verified 
by the history and morning reports.  The fee basis 
examination report only includes a diagnosis of alcohol 
abuse.  Previously, the veteran's treating VA psychiatrist, 
in August 1999, stated the criteria for diagnosing PTSD had 
been met.  That diagnosis was based on the false assertion 
that the veteran had been engaged in combat with the enemy 
during a tour of Vietnam.  

There is no competent medical opinion in the claims folder 
addressing whether the veteran has PTSD related to the events 
which have been verified.  In view of the subjective nature 
of the criteria for assessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressors is a medical question requiring examination and 
assessment of the veteran by a mental-health professional.  
See West(Carleton)v. Brown, 7 Vet. App. 70, 79 (1994) 
("diagnostic features of PTSD requires that the sufficiency 
of the stressor be clinically established").  As the January 
2004 examination report is inadequate for rating purposes the 
claim must be remanded to afford the veteran a additional 
evaluation by a psychiatrist.  

The Board noted the veteran was not forthcoming when he was 
interviewed by the fee basis psychiatrist in January 2004.  
It is in the best interest of the veteran to cooperate with 
the VA psychiatrist so that an accurate diagnosis may be 
made.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify all health care providers who 
have treated him for PTSD since January 
2004, then obtain copies of records of 
all such treatment which have not been 
previously secured.  

2.  The RO should advise the veteran to 
submit any statements or medical opinions 
he has obtained regarding a nexus between 
the events of operation Sky Soldier and 
diagnosis of PTSD.  

3.  The RO should prepare a summary of 
the events which have been verified and 
then arrange for the veteran to be 
examined by a psychiatrist to determine 
if the verified events are sufficient to 
support a diagnosis of PTSD.  The veteran 
should be afforded a VA psychiatric 
evaluation.  The claims folder and a copy 
of the verified events should be made 
available to the examiner.  If PTSD is 
diagnosed, the criteria upon which the 
diagnosis is made, including 
identification of the stressors should be 
indicated.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


